DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “1138” (figure 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "installing (lowest possible)" in line 3.  Its not clear what the inventor is trying to claim. For examining purposes examiner will interpret the limitation as installing the ventilation system on the lowest possible location.
Claim 9 recites the limitation “proprietary data store and a public data store” in line 2. Examiner cannot determine the metes and bound of the claim limitation. Claims depending from the rejected claim above are further rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (US 6,904,723).
With regards to claim 1 and 8, Moore et al. discloses a method and system of controlling hydrostatic pressure, minimizing water intrusion and controlling interior air quality, comprising installing a ventilation system (figure 1; 50, 72, 64); installing a pressure relief and back-up system (drain tile 32 and sump pump; col. 4, lines 54-58); installing a foundation/footer joint line hydrostatic pressure relief system (42); and implementing exterior preparation (figure 1).
As to claim 2 and 10, Moore et al. discloses wherein installing the ventilation system (figure 1; 50, 72, 64) comprises: gathering inputs (NOTE: gathering data before installing a system is conventional and well known in the art in order to install the correct equipment and in the correct location); and installing (lowest possible), wherein installing is based at least in part on the gathered inputs (figure 1 and 5).
As to claim 3 and 11, Moore et al. discloses wherein installing the pressure relief and back-up system (drain tile 32 and sump pump) comprises: gathering inputs; removing designated amount of foundation slab (see trench 28); perforating selected items (e.g. drain tiles perforations and drainage openings are provided in the bottom portion of the foundation wall; col. 1, lines 40-50); final setting liner seating and connecting a pressure relief sump pump (not shown but well known); installing the pressure relief and back-up system (NOTE: conventional sump pumps include back up system); and replace/refill base; wherein removing, perforating, final setting, searing and connecting, and installing are based at least in part on the gathered inputs (figure 1 and 5).
As to claim 4 and 12, Moore et al. discloses wherein installing the foundation/footer joint line hydrostatic pressure relief system comprises: gathering inputs; installing a plurality of pressure relief extensions (e.g. drain tile 32); and installing foundation/footer joint line hydrostatic pressure relief (42); wherein the installing of the plurality of pressure relief extensions and foundation/footer joint line hydrostatic pressure relief is based at least in part on the gathered inputs (figure 1 and 5).
As to claim 5 and 13, Moore et al. discloses wherein the installing the plurality of pressure relief extensions comprises: removing foundation material to form trench (28); placing layer of fill (30) in trench; installing and connecting drain pipe to drain tile (32; drain pipe is connected to drain tile at sump pump); drilling holes (drainage openings are provided in the bottom portion of the foundation wall; col. 1, lines 40-50); and cleaning and filling (figure 1); wherein the removing, placing, installing and connecting, drilling, and cleaning and filling is based at least in part on the gathered inputs.
As to claim 6 and 14, Moore et al. discloses wherein the implementing exterior preparation (figure 1) comprises: gathering inputs; inspecting exterior (NOTE: conventional and well known); correcting defects; and installing a Modern Drainage System (MDS) (figure 1); wherein the inspecting, correcting defects and installing MDS is based at least in part on the gathered inputs.
As to claim 7 and 15, Moore et al. discloses wherein the installing the MDS comprises: gathering inputs; removing and coating (trench 14); sealing (waterproofing sealing membrane 16); filling (gravel 20); placing and connecting drain pipe (sump pump drain pipe and drain pipe 22) to drain tile (32); second filing (above pipe 22); covering; creating J channel (see liner 16); and grade finishing (26); wherein the installing MDS is based at least in part on the gathered inputs.
As to claim 9, Moore et al. discloses wherein the system further comprises: a proprietary data store and a public data store; and further wherein an installation of the ventilation system, the pressure relief and back-up system, the foundation/footer joint line hydrostatic pressure relief system and an implementation of the exterior preparation are based at least in part on legal and limit restriction rules in the public data store and input design parameters, wherein the input design parameters are in the proprietary data store, the public data store, or both the proprietary data store and the public data store (NOTE: it is well known and conventional to gather data for the design and installation before the installation is conveyed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678